                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


RYAN DEMING, BRIANA FRASIER,                         CV 20–16–M–DWM
MICHAEL MCFARLAND and
LUCAS GRISWOLD, individually and
on behalf of all others similarly
situated,                                                  ORDER

                Plaintiffs,

      v.

CIOX HEALTH, LLC, et al.,

                 Defendants.


      Plaintiffs having moved unopposed to dismiss certain defendants from this

action without prejudice,

      IT IS ORDERED that the motion (Doc. 24) is GRANTED. Defendants SCL

 Health f/k/a St. Vincent Healthcare, Bozeman Deaconess Health Services,

 Kalispell Regional Healthcare Foundation f/k/a Kalispell Regional Medical

 Center, Inc., CMC Missoula, Inc., and Sisters of Charity of Leavenworth Health

 System, Inc. are DISMISSED without prejudice.

      DATED this      14th    day of April, 2020.


                                                                  10:15 AM
                                         Donald W. Molloy, District Judge
                                         United States District Court
